NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

CHRISTENSON, LLC,                           )
                                            )
             Appellant                      )
                                            )
v.                                          )      Case Nos. 2D18-1668
                                            )                2D18-4154
U.S. BANK NATIONAL ASSOCIATION              )
AS TRUSTEE FOR CSFB MORTGAGE                )            CONSOLIDATED
-BACKED PASS-THROUGH                        )
CERTIFICATE SERIES 2005-8;                  )
BAYOU ESTATES HOMEOWNERS                    )
ASSOCIATION, INC.; SUSAN THUN               )
A/K/A SUSAN W. THUN; UNKNOWN                )
SPOUSE OF SUSAN THUN A/K/A                  )
SUSAN W. THUN; UNKNOWN                      )
SPOUSE OF LAURA BARRETT A/K/A               )
LAURA A. BARRETT; MORTGAGE                  )
ELECTRONIC REGISTRATION                     )
SYSTEMS, INC. AS NOMINEE FOR                )
COUNTRYWIDE HOME LOANS, INC.;               )
ANY AND ALL UNKNOWN PARTIES                 )
CLAIMING BY, THROUGH, UNDER,                )
AND AGAINST THE HEREIN NAMED                )
INDIVIDUAL DEFENDANT(S) WHO                 )
ARE NOT KNOWN TO BE DEAD OR                 )
ALIVE, WHETHER SAID UNKNOWN                 )
PARTIES MAY CLAIM AN INTEREST               )
AS SPOUSES, HEIRS, DEVISEES,                )
GRANTEES, OR OTHER CLAIMANTS,               )
                                            )
             Appellees.                     )
                                            )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Manatee
County; George K. Brown, Senior Judge.
Richard Barton Ray, Bradenton, for
Appellant.

Nancy M. Wallace of Akerman LLP,
Tallahassee; and William P. Heller of
Akerman LLP, Fort Lauderdale for
Appellee U.S. Bank National Association
as Trustee for CSFB Mortgage-Backed
Pass-Through Certificate Series 2005-8.


No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.



SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-